 


109 HR 2219 IH: Fair Treatment of Americans by Americans Act
U.S. House of Representatives
2005-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2219 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2005 
Mr. Gerlach introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To ensure that, during time of war and in another country, the United States does not detain a United States citizen unless the United States first ensures that the citizen’s fundamental rights to information, counsel, and communication are protected. 
 
 
1.Short titleThis Act may be cited as the Fair Treatment of Americans by Americans Act. 
2.Detention of United States citizen in another country during time of war 
(a)In generalDuring time of war and in another country with respect to which no protective treaty or international agreement is in effect, an agent of the United States shall not detain, or cause to be detained, a United States citizen unless the United States first ensures that the citizen receives— 
(1)reasonably adequate information informing the citizen of the reasons for the detention; 
(2)reasonable access to counsel; and 
(3)reasonable opportunity and assistance to regularly communicate with family members. 
(b)DefinitionsIn this section: 
(1)The term during time of war means in a period during which United States Armed Forces are engaged in armed conflict against an enemy of the people of the United States. 
(2)The term “protective treaty or international agreement” means, with respect to a country, a treaty or agreement entered into between the United States and the government of that country that defines the duties, obligations, process, and procedures necessary and adequate to afford a United States citizen taken into custody, or otherwise detained, in that other country, the protections specified in paragraphs (1) through (3) of subsection (a). 
(3)The term agent of the United States means an officer or employee (whether civilian or military) of the United States or of a contractor or subcontractor (at any tier) of the United States. 
(c)Consequences of violationA person who violates this section shall be fined under title 18, United States Code, imprisoned not more than 2 years, or both. 
(d)Construction with other lawsThis section does not apply when— 
(1)the citizen’s rights, when so detained, are clearly articulated by other Federal law (such as chapter 47 of title 10, United States Code (the Uniform Code of Military Justice)) or by one or more treaties or international agreements; and 
(2)the United States ensures that the citizen receives those rights. 
 
